Citation Nr: 1420822	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  10-40 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air  Force from April 1979 to September 1999. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is in the Veteran's file.
 
In July 2011, the Board remanded the case for further development, some of which has not been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2011remand, Board directed that the Veteran be afforded a VA examination, which was subsequently conducted in September 2011.  The VA examiner opined that it is less likely than not that hepatitis C was incurred in or caused by in-service injury, event, or illness.  The rationale was that a blood transfusion in 1976 (prior to service) was the Veteran's only risk factor for hepatitis C.  

In response to the Board's remand directive to consider the Veteran's in-service history of circumcision, vasectomy, and cyst excision, the VA examiner noted that the Veteran does not have any history of circumcision, vasectomy, or cyst excision.  

Service treatment records clearly show that the Veteran had a circumcision in November 1984; a cyst removed in 1989; and a vasectomy in 1999.

As the September 2011 medical opinion is predicated on a grossly inaccurate medical history, the claim must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional, other than the examiner who performed the last one.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hepatitis C is related to the Veteran's active military service.

The examiner must specifically address the risk that the Veteran's in-service surgeries had on the development of hepatitis C (e.g. circumcision, vasectomy, and cyst excision).  

The examiner must accept as fact that, after service the Veteran did not undergo any surgeries, did not have promiscuous sex, did not drink a lot, and did not get any tattoos.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



